 In the Matter of BRICKLAYERS, STONE MASONS, MARBLE MASONS, ANDTILE LAYERS BENEVOLENT AND PROTECTIVE UNION No. 1 OF GRANDRAPIDS,MICHIGAN, BRICKLAYERS, MASONS ANDPLASTERERS' INTER-NATIONAL UNION OF AMERICA, A. F. OF L.: DOUGLAS F. BEHRENS, ASAGENT FOR BRICKLAYERS, STONE MASONS, MARBLE MASONS, AND TILELAYERS BENEVOLENT AND PROTECTIVE UNION No. 1 OF GRAND RAPIDS,MICHIGAN, BRICKLAYERS, MASONS AND PLASTERERS' INTERNATIONALUNION OF AMERICA, A. F. OF L.; AND BUILDING AND CONSTRUCTIONTRADES COUNCIL OF GRAND RAPIDS AND VICINITYandMARTINOSTERINK, LEONARD J. OSTERINK AND EUGENE OSTERINK D/B/AOSTERINK CONSTRUCTION COMPANYCaseNo. 7-CC-2.-DecidedMarch 18, 1949DECISIONANDORDEROn July 2, 1948, Trial Examiner William F. Scharnikow issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents Bricklayers and Behrens, its president and agent,had engaged in and were engaging in certain unfair labor practicesand recommending that they cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.The Trial Examiner also found that the Re-spondent Council had not engaged in the alleged unfair labor practicesand recommended that the complaint be dismissed with respect to it.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief.'The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner only insofar as they are consistent withthe findings, conclusions, and Order hereinafter provided.1 The Respondents Bricklayers and Behrens filed no exceptions to the Intermediate Re-port.The Respondent Council filed a document consenting to the Trial Examiner's"findings and conclusions."82 N. L. R. B., No. 27.228 BRICKLAYERS, STONE MASONS, MARBLEMASONS,ETC.229We agree with the Trial Examiner that the Respondents Brick-layers and Behrens, its president and agent, violated Section 8 (b)(4) (A) of the Act by ordering Pontello and Austhof, employeesof the Tile Company, a subcontractor of Osterink, off the latter'sconstruction job, and fining them for thus working "indirectly" foran "unfair'-' general building contractor,2 with an object of forcingor requiring the Tile Company to cease doing business with Osterink.No exception to this finding has been taken.We, however, do notconcur in the Trial Examiner's finding that the Respondent Councilwas not also in violation of this Section of the Act by reason of theacts of the Bricklayers, its affiliate, or because it maintained Osterinkon the so-called unfair list.As indicated in the Intermediate Re-port, the Trial Examiner absolved the Council of any liability be-cause, as he found, it lacked the power either to discipline membersof its affiliated unions who disregarded the unfair listing of Osterinkor to compel its affiliated unions to require their members to observethe mandate of the listing.He further found that, in any event, theCouncil had placed Osterink on the unfair list before the enactmentof the amendments to the Act and that, as it had takenno affirma-tive action since the latter date to continue the unfair list or to enforceit against members of its affiliates, no violation may be predicatedon the Council's failure to rescind the listing.Contrary to the Trial Examiner, we find that the Council, at leastas a co-sponsor with its affiliates of the unfair listing of Osterink,was jointly responsible with the Bricklayers' conductin enforcingthe listing against Pontello and Austhof.As shown in the Inter-mediate Report, the Council is composed of and acts through the dele-gates from its constituent unions.As its major function, it coordi-nates the activities of these local unions, includingthe organizationof non-union jobs and shops.Therefore, when the Council, pursuingits normal procedure, placed Osterink on an unfair list because ofOsterink's refusal to negotiate a closed shop contract with it, andnotified its affiliates of this action, it necessarily contemplated andanticipated that its affiliates would give effect to the listing, preciselyas the Bricklayers did in the case of Pontello and Austhof.Espe-cially is this so here, where there is no evidence that the Bricklayersdid not originally concur in the Council's action or that the Councilhad at any time disavowed the acts of the Bricklayers or revokedthe listing.And it is significant, as the Trial Examiner found, thatmembers of the Council's affiliated unions "understood not only thatthey were not to work on projects of a contractor listed `unfair' by2 Like the Trial Examiner,we do not consider it material,under the circumstances ofthe case, that the fines were later remitted.838914-50-vol. 82-16 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Council, but that, if they did so, they would be disciplined bytheirunions aswere Pontello and Austhof." In these circumstances,we do not believe that the Council's liability for the acts of the Brick-layers in enforcing the unfair list depends upon the existence in theCouncil of a direct or indirect power to disciplinemembers of itsaffiliateswho fail to heed the unfair list.3Rather, itis our opinionthat the Council's liability stems from the fact of its co-sponsorshipwith the Bricklayers of the unfair list.Such co-sponsorship, underwell-established legal and equitable principles, carries with it thefamiliar responsibility of joint participants in a commonenterprisefor one another's acts performed in furtherance of the enterprise 4Moreover, we find that the Council, by maintaining Osterink on theunfair list after the enactment of the amendments to the Act,ipso factoinduced and encouraged employees within the meaning of Section8 (b) (4) (A). In the recentWadsworthcase,' weheld that the use-and promulgationof a similarunfair list by a labororganization asa meansof inducing and encouraging employees in the course of their.,employment to withhold their services in order to force or require theiremployer to cease doing business with the listed employer violated,Section 8 (b) (4) (A) of the Act, irrespective of whether or not a-threat of discipline inhered in the unfair list.In the present case, therecord is clear that the unfair listing of Osterinkalso wasdesigned toachieve asimilarwithdrawal of services by employees and had as an.objective cognpelling their employer to discontinue business dealingswith .Osterink,Accordingly, we find, for the reasons set forth in theWadsworthcase, that the maintenance of Osterink on the unfair listfor aproseribed objective constituted a violation of Section 8 (b) (4),(A).The TrialExaminerin effect found, however, thatwe areprecludedfrom so doing becausethe unfair list originated before the enactmentof the amendments at a time when no law forbade it, and the Councilitself has taken no affirmative actionsincethe amendments to continuethe unfair list or to enforce it against employees.Apparently the'Trial Examiner believed that in these circumstances no duty devolvedupon the Council to relieve the members of its affiliates of the effects3For this reason,we find it unnecessary to determine whether or not the Council actuallypossessed this power of discipline.4Cf.Matter of International Longshoremen'sand Warehousemen'sUnion, C. L 0.,Local 6, etc.(iSuneet Line and Twine Company),79 N. L.R. B. 1487.6Matter of United Brotherhood of Carpenters and Joiners of America,District CouncilofKansas City, Missouri,and Vicinity etc. (Wadsworth Building Company, Inc., andKlassen&Hodgson, Ine.)81 N. L. R B. 802.(Majority opinion by Members Reynoldsand Gray, Chairman Herzog concurring specially, and Members Houston and Murdockdissenting.)If it is the view of our dissenting colleague,as his opinion seems to suggest,that the holding in this case represents an extension of theWadsworthdoctrine,we cannotagree.The decision here precisely follows the principle of theWadsworthcase,whichspecifically involvedan unfair list as well as picketing. BRICKLAYERS, STONE MASONS, MARBLE MASONS, ETC.231of the unfair list.Although we agree with the Trial Examiner thatno violation under Section 8 (b) (4) (A) may be predicated on actscommitted before the passage of the amended Act, there is sufficientbasis for the finding and remedial order herein because the Councilcontinued to recognize the unfair list as operative after the passage ofthe amendments 6Thus, the record discloses that in October or No-vember of 1947 Bright, president of the Council, informed a steel sub-contractor that there would be "trouble" if he undertook a contractfrom Osterink, and that Olin, the Council's secretary-treasurer, testi-fied at the hearing that he still regarded Osterink as "unfair."More-over, as discussed above, the Bricklayers enforced the unfair list againstPontello and Austhof after the passage of the amendments, whichconduct, we have previously found, was imputable to the Council.'Accordingly, we conclude that the Respondent Council, by meansof the unfair listing of Osterink, induced and encouraged "employeesof any employer," and in particular employees of the Tile Company,in violation of Section 8 (b) (4) (A).We therefore do not adoptthe Trial Examiner's recommendation that the complaint be dismissedwith respect to the Council.REMEDYHaving found that the Respondents violated Section 8 (b) (4) (A)of the Act by maintaining Osterink on an unfair list and calling twoemployees of a sub-contractor off their job and fining them for work-ing "indirectly" for Osterink, we shall order them to cease and desistfrom this and related conduct.We shall also order the Respondentsto inform Pontello and Austhof that, if assigned by their employees,Grand Rapids Tile and Mosaic Company, they may work on con-struction jobs on which Osterink is the general contractor, withoutprejudice to their rights, privileges, or standing in the RespondentBricklayers.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board S hereby orders that the Respondents' Bricklayers,This view is supported by the analogous line of cases cited In the Intermediate ReportI.which company-dominated unions and their successors were ordered disestablished,though these unions or their predecessors had been organized before the passage of theWagner Act,where the employers continued to recognize or support them after passage oftheWagnerActCf.Matter of Local 74, United Brotherhood of Carpenters and Joinersof America,A. F. of L.etc. (Watson'8 Specialty Store),80 N. L.R. B. 533.7 In finding that the Council continued to recognize the unfair list as operative after en-actment of the amendments,we do not rely on the "Directory"mentioned in the Interme-diate Report, as evidence of an implied republication of the unfair list,as theGeneralCounsel seems to urge us to do in his brief.$Chairman Herzog joins in this Decision and Order for the reasons and with the reserva-tions stated In his concurring opinion in theWadsworthcase. 232DECISIONSOF NATIONALLABOR RELATIONS BOARDStoneMasons,MarbleMasons, andTile Layers Benevolent and Pro-tective Union No. 1 of Grand Rapids, Michigan, Bricklayers,Masonsand Plasterers' International Union of America, A. F. of L., theirofficers,representatives, and agents, including the Respondent Doug-las F. Behrens; and Building and Construction Trades Council ofGrand Rapids and Vicinity, and their officers, representatives, andagents, shall :1.Cease and desist from inducing and encouraging the employeesof Grand Rapids Tile and Mosaic Company or of any other employer,by maintaining Osterink Construction Company on an unfair listor by calling any employee off his job, or by related conduct, to en-gage in a strike or concerted refusal in the course of their employmentto use, manufacture, process, transport, or otherwise handle or workon any goods, articles,materials,or commodities, or to perform anyservices,where an object thereof is to force or require Grand RapidsTile and Mosaic Company or any employer or other personto ceasedoing businesswith Osterink Construction Company.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act, as amended :(a)Notify Anthony Pontello and Louis Austhof that they are freeto work on building jobs on which Osterink Construction Companyis thegeneralcontractor, if assigned to such jobs by their employer,GrandRapidsTile andMosaicCompany, and that theiracceptanceof such employment will not prejudice their rights, privileges andstanding in the Respondent Bricklayers, Stone Masons, Marble Ma-sons, and Tile Layers Benevolent and Protective Union No. 1 ofGrand Rapids, Michigan, Bricklayers, Masons and Plasterers' In-ternational Union of America, A. F. of L.;(b)Post at the businessofficesof Bricklayers, StoneMasons,Marble Masons, and Tile Layers Benevolent and Protective UnionNo. 1 of Grand Rapids, Michigan, Bricklayers, Masons and Plasterers'International Union of America, A. F. of L.; and of Building andConstruction Trades Council of Grand Rapids and Vicinity,copiesof the notice attached heretoas anappendix .9Copiesof said notice,to be furnished by the Regional Director for the Seventh Region,shall, after being duly signed by an official representative of theRespondents Bricklayers and Council, and individually by the Re-spondent Behrens, be posted by the Respondents immediately uponreceipt thereof, and maintained for a period of sixty (60) consecutivedays thereafter, in conspicuous places, including all places wherei In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted before thewords "DECISION AND ORDER"the words"DECREEOF THE UNITED STATES COURT OF APPEALSENFORCING." BRICKLAYERS, STONE MASONS, MARBLE MASONS, ETC.233notices to members are customarily posted.Reasonable steps shallbe taken by the Respondents to insure that said notices are not al-tered, defaced, or covered by any other material;(e)The Respondent Council to send copies of the above-mentionednotice to its affiliated unions;(d)Notify the Regional Director for the Seventh Region in writ-ing, within ten (10) days from the date of this Order, what stepsthe Respondents have taken to comply herewith.MEMBER MURDOCK took no part in the consideration of the aboveDecision and Order.BOARD MEMBER HOUSTON, dissenting in part :The decision of the majority in this case holding the Council liablefor publication of an unfair listseemsto me a dangerous and unneces-sary curtailment of rights I should have thought protected under thefree speech provisions of Section 8 (c).- Indeed, I believe that themajority decision in theWadsworthcase may be considered as havingsomewhatlessdamaging implications than the present majority hold-ing, because publication of an unfair list is wholly lacking in thosecombative features of picketing which make it more than speech even,when, in its character as speech, I should hold it immune from penaltyby virtue of Section 8 (c).111But if an unfair list cannot claim pro-tection under Section 8 (c), neither can any other form or means ofpropaganda which a union may wish to use to publicize its view as toits relations with management, and unions are enjoined to silence toa degree which seriously imperils their ability to engage in any con-certed activity at al112Accordingly, I must reassert the view ex-pressed at length by Member Murdock and myself in our dissent intheWadsworthcase :that the construction of the Act there adopted bythe majority, which is only followed to its logical conclusionshere, is10 See the dissenting opinion inMatter of United Brotherhood of Carpenters and Joinersof America,District Council of Kansas City,Missouri,and vicinsty,etc. (Wadsworth Build-ing Company,Inc., and KlassendHodgson,Inc.),81 N. L. R. B.802, in which MemberMurdock and I disagreed with the majority holding that Section 8 (c) does not apply tocharges of unfair labor practices under Section 8 (b) (4) (A)of the Act.I assume thatmy colleagues would agree that the activity of the Council here found unlawful wouldfall squarely within Section 8 (c) In any case where that Section could be invoked bya union as a defense to unfair labor practice charges.211 agree with the majority,of course,that the presence or absence of disciplinary powerin the union to enforce observance of the list by members of affiliated unions is notmaterial to the determination of the issues here involved.This conclusion followsa fortiorifrom the Board's unanimous rejection,in theWadsworthcase, of the contentionthat peaceful picketing is coercive upon members of the picketing union and its affiliatesby reason of union disciplinary powers.1' Iwould point out in this contention that I do not regard the ordering of Pontelloand Austhof off the job by the union as within the protection of Section 8 (c). Indeed thisis an instance of our contention in theWadsworthdissent that Section 8(b) (4) (A) is notdeprived of all meaning even if it is held subjectto thelimitations of Section 8 (c). 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot requiredby thelegislativehistory,still lessby the statutorylanguage.INTERMEDIATE REPORTMessrs.Walter N. Moldawer,andJerome Brooks,for the General Counsel.Mr. M. Thomas Ward,of Grand Rapids, Michigan,for the Respondents.Mr. Lloyd Cooper,of Grand Rapids, Michigan, for Osterink.STATEMENTOF THE CASEUpon second amended charges filed on March 30, 1948, by Martin Osterink,Leonard J. Osterink, and Eugene Osterink, doing business as Osterink Construc-tion Company, (herein called Osterink), the General Counsel of the NationalLabor Relations Board, (herein called the General Counsel'), by the RegionalDirector for the Seventh Region (Detroit, Michigan), issued a complaint onApril 5, 1948, against Bricklayers, Stone Masons, Marble Masons, and Tile LayersBenevolent and Protective Union No. 1 of Grand Rapids, Michigan, Bricklayers.Masons and Plasterers International Union of America, AF of L (herein calledBricklayers),Douglas F. Behrens, as agent for the Bricklayers(herein calledBehrens), and Building and Construction Trades Council of Grand Rapids andVicinity (herein called the Council), alleging that the respondents Bricklayers,the Council,and Behrens had engaged in and were engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (b) (4) (A), andSection 2 (6) and (7) of the National Labor Relations Act, as amended June 23,1947, herein called the Act a Copies of the complaint and second amendedcharges were duly served upon the respondents and Osterink.With respect to the unfair labor practices, the complaint alleged in substance :(1) that Bricklayers and 17 other unions are affiliated with the Council;(2) that "under the constitutions, bylaws, rules, and regulations of Council'saffiliated unions and their parent bodies,employee members of such affiliatedunions, including Bricklayers,are subject to union disciplinary measures shouldthey work for any contractor designated`unfair' by the Council,or for anysubcontractor in performance of any contract which said subcontractor has withany contractor so designated as 'unfair"'; (3) that "under the bylaws of theCouncil,"the unions affiliated with the Council,including Bricklayers,were andare "subject to penalty for refusing to carry out the mandate of the Council" ;(4) that "sometimeprior to October 30, 1947," the Council placed Osterink onits "unfair list"and sent notice of this action to its affiliated unions, includingBricklayers,and their members, and also to local contractors, subcontractors,and suppliers in the vicinity of Grand Rapids;(5) that the Council has neverrescinded its action in thus placing Osterink on its "unfair list" nor the noticesaccompanying such action;(6) that the Council has omitted,and continues toomit,the name of Osterink from "Directories"or "fair lists" of employers,which "Directories"it published and distributed,and continues to publish anddistribute,to its affiliated unions, including Bricklayers,and to their members ;(7) that on or about October 28, 1947, the Grand Rapids Tile and Mosaic Company(herein called the Tile Company),pursuant to a subcontract with Osterink,assignedAnthony Pontello and Louis Austhof, two of the Tile Company'semployees, to perform work upon a high school at Grand Rapids then under1This designation will also be used to referto the attorneyson the staffof the GeneralCounsel who presented the case inhis behalf.2 PublicLaw 11-80th Congress,1st Session. BRICKLAYERS, STONE MASONS, MARBLE MASONS, ETC.235construction by Osterink; (8) that "on or about October 30, 1947, Bricklayers, byitspresident and duly authorizedagent,[the respondent] Behrens, actingpursuant to the Council resolution placing Osterink on the `unfair' list .. .directed Pontello and Austhof to cease their work on the high school and notifiedthem that they were subject to disciplinary action by the Bricklayers for violationof the latter's bylaws and rules by working for the Tile Company in performanceof a contract which [the Tile Company] had made with Osterink"; (9) thatin approximately November 1947, "the Bricklayers, acting pursuant to the reso-lution of the Council placing Osterink on the `unfair list' . . . and pursuantalso to the Bricklayers' bylaws and rules, imposed a fine of $50 against Aushofand $25 against Pontello for working on the Osterink contract and notified theTile Company and its employees, as well as other members of the Bricklayers,that no member of the Bricklayers was permitted to work with either Austhofor Pontello until the fines so levied were paid"; and (10) that in violation ofSection 8 (b) (4) (A) of the Act, the Bricklayers, Behrens as its agent, and theCouncil "induced and encouraged the employees of the Tile Company and theemployees of other employers in and around Grand Rapids, Michigan, to engagein strikes and concerted refusals in the course of their employment ... to per-form any services, an object thereof being to force and require the Tile Companyand said other employers . . . to cease . . . doing business with Osterink"(a) by the threat of discipline generally inherent in the Council's continuingdesignation of Osterink as "unfair," (b) by their specific application of thatthreat to induce Pontello and Austhof to quit their work on the high schoolproject,and (c)by their fining Pontello and Austhof for having worked on thehigh school project of Ostering 3In an answer filed by the respondents Bricklayers and Behrens,and in aa separate answer filed by the respondent Council, the respondents admittedsome of the allegations of the complaint, but denied that any of them had com-mitted unfair labor practices. In substance, the respondents' answers furtherasserted (1) that the Council had committed no unfair labor practice becauseits "unfair listing" of Osterink and its distribution of the "Directories" occurredbefore the effective date of the Act; (2) that the Board has no jurisdiction inthe present case, since the alleged conduct of the respondents did not affectcommerce; and (3) that, in any event, the conduct attributed to therespondentsby the complaint would be protected under the First, Thirteenth, and FourteenthAmendments of the Constitution of the United States of America.Before the hearing in the present case was held, the General Counsel insti-tuted a proceeding under Section 10 (1) of the Act in the United States DistrictCourt for the Western District of Michigan-Southern Division,seeking aninjunction against the respondents pending a decision by the Board in thepresent case.The injunction proceeding was tried before Judge Raymond W.Starr of that Court on April 12, 13, 14, and 15.Pursuant to notice, a hearing was held in the present case at Grand Rapids,Michigan, on May 17, 1948, before the undersigned Trial Examiner designatedby the Chief Trial Examiner. The General Counsel, Osterink, and the re-spondentsAre represented by counsel.Counsel stipulated that the case shouldbe tried on the record made by the parties in the injunction proceeding beforeJudge Starr, whose decision however, should not be binding upon the Trial3 In view of the briefs submitted by the General Counsel and the evidence adduced atthe trial and discussed below, this is clearly the limited theory on which the case hasbeen tried,although the complaint is framed in the complete and broader languageof Section8 (b) (4) (A) of the Act. 236DECISIONSOF NATIONALLABOR RELATIONS BOARDExaminer either as to the facts or conclusions. Pursuant to this stipulationthe record in the injunction trial, including the full transcript of testimony andthe exhibits, was admitted in evidence and the hearing was thenclosed.Sincethe hearing, the General Counsel and the respondents have filed briefs.Upon the entire record in the case the undersigned makes the following:FINDINGS OF FACTI.CommerceOsterink Construction Company, a co-partnershipconsistingof Martin Oster-ink, Leonard J. Osterink,and EugeneOsterink, is engaged in Grand Rapids,Michigan,as a generalcontractor in the construction of industrial and com-mercialbuildingswithin the State of Michigan.During the year 1947, its totalreceipts from its construction work amounted to approximately $470,000, whilethe work subcontracted by it to others amounted to approximately $117,000.During the same year, Osterink purchased supplies, materials, and equipmentfor use in its business,valued at approximately $164,000, more than 50 percent ofwhich was receivedfrom pointsoutside the State of Michigan, and its varioussubcontractors purchased materialsamountingto about $70,000, of which 60percent was derived from points outside the State of Michigan.Among the buildings under construction in Grand Rapids by Osterink and itssubcontractors during 1947 were plant additions upon a contract for $80,000 forthe Wolverine Finishing Materials Company (manufacturers of woodfinishes) ;a plant addition and alterationsupona contract for $12,000 forKeeler BrassCompany (manufacturers of automobile, stove, and furniture hardware) ;plantadditions upon a contract for $50,000 for NationalBrassCompany (manufac-turers of builders' hardware) ; plant additions upon a contract for $40,000 forMetal Office Furniture Company (manufacturers of office furniture) ;and theGrand Rapids Christian High School upon a contract for $307,521.All of themanufacturers for whom Osterink was thus engaged in plantconstruction, selltheir products not only in Michigan but in other States as well.The Grand Rapids Christian High School project, from which two union tile-men employed by the Grand Rapids Tile and Mosaic Company were allegedlywithdrawn by the respondents in violation of the Act, was begun on or aboutOctober 1, 1946, and was almost completed at the time of the trial. In the con-struction of the high school, Osterinkhas used materials of anapproximate valueof $120,000, about 50 percent of which has been secured from points outside theState of Michigan, and subcontractors have used about $60,000 worth of materials,approximately 60 percent of which has been derived from points outside the Stateof Michigan. In addition, other contractors engaged in the same project, suchas plumbing and heating, electrical, and ventilating contractors, the completionof whose work depended upon the progress of Osterink also have usedquantitiesofmaterial, a substantial portion of which originated outside theState ofMichigan.The respondents contend that their activities with respect to Osterink do notaffect commerce and, therefore, that the Board is withoutjurisdiction in thepresentcase.However, in view of the substantialinflowof materials to Osterinkand his subcontractors from states other than the State of Michigan,` and the4Newport News Shipbuildtng & DrydockCo. v. N. L. R. B.,101 F. (2d) 841,843 (C. C. A.4), aff'd308 U. S 241;N. L. it. B. v.Richter's Bakery,140 F.(2d) 870,871 (C. C. A. 5) ;N. L. it. B. v. VanDeKamp'8Holland Dutch Bakers,152 F.(2d) 818,819 (C.C. A. 9). BRICKLAYERS, STONE MASONS, MARBLE MASONS, ETC.237engagement of Osterink in the construction of industrial plants whose goods areshipped in interstate commerce,` it appears clear, and the undersigned finds, thata disruption of Osterink's operations would have a substantial effect upon com-merce, and therefore, that if the activities of the respondents have affectedOsterink's operations, they have also affected commerce within the meaning ofSection 2 (6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDThe respondent, Bricklayers, Stone Masons, Marble Masons, and Tile LayersBenevolent and Protective Union No. 1 of Grand Rapids, Michigan, (herein calledBricklayers) is a local union of Bricklayers,Masons andPlasterers InternationalUnion of America, affiliated with the American Federation of Labor.The Brick-layers and 18 other local building trades unions affiliated with various interna-tional unions of the American Federation of Labor, are members of the respond-ent Building and Construction Trades Council of Grand Rapids and Vicinity(herein called the Council).The Council was formed in 1938 under the consti-tution and bylaws of the Building and Construction Trades Department of theAmerican Federation of Labor, and has negotiated and executed contracts withvarious employers in the vicinity of Grand Rapids.Delegates from the variousconstituent locals to the Council are required by the Council's constitution to bejourneymen workers.The complaint alleges, the answers of the respondentsadmit, and the undersignedfinds,that both the Bricklayers and the Council arelabor organizations within themeaningof Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The unfair labor practices of the respondents Bricklayers and BehrensOsterink has recognized the Christian Labor Association as the exclusivebargaining representative of its employees since 1944, when that organizationwas so certified by the Michigan State Labor Mediation Board.On January 31,1944, as the result of Osterink's refusal to negotiate a closed-shop contract withthe Council covering employees then engaged in the construction of a packinghouse, the Council voted "that the Osterink Construction Co. be placed on theunfair list; [that] the [Grand Rapids] Labor News and C. I. O. paper and otherpapers be so notified ; [and that] a letter be sent to all subcontractors in regardsto Osterink."Accordingly, the Council notified the newspapers and sent a letter to allsubcontractors stating :The Osterink Construction Co. refuses to work with the various tradesaffiliated with the American Federation of Labor.We have found it neces-sary to picket jobs on which he has been employed.When a picket line is placed on a job, we know that it creates a hardship,upon those furnishing supplies, if they are required to make unnecessarytrips and are unable to deliver their products.Until the Osterink Construction Co. becomes fair with labor, it will benecessary for us to picket each of his jobs.To you, having always been fair with labor, we are giving this notificationso you may save yourself the embarrassment and the cost of attempting to6 SeeKirschbaum Co. v. Walling,316 U. S. 517;Butler Bros.V.N. L. R.B.,134 F. (2d)981;N.L. R. B. v.Austin Co.,165 F.(2d) 592(C. C. A. 7). 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeliver supplies to Osterink Construction Co., and have imposed upon youthe cost of hauling back.We would like your cooperation, and as soon as Osterink Construction Co.does become fair, we will notify you. In the meantime we would like tohave you govern yourbusinessrelationship, while with the Osterink Construc-tion Co., that we both may continue our cooperative and friendly relations.In addition, mimeographed copies of the minutes of the Council's meeting weresent to the constituent locals.The Council's action and the accompanyingnotices were never rescinded by the Council.Furthermore, the Council pub-lished and distributed to each of its constituent locals and, on request, to theirmembers and to contractors and subcontractors in the vicinity, so-called "Direc-tories" in which it listed "Contractors and Firms having Union Agreements."Since 1944 Osterink's name has been omitted from these "Directories," the lastof which was published in 1946.In October 1947, the Grand Rapids Tile and Mosaic Company (herein calledthe Tile Company), having received a subcontract from Osterink, assignedAnthony Pontello and Louis Austhof, two of its employees who were membersof the Bricklayers, to install the Tile and Terrazzo work in the Grand RapidsHigh School project.On or about October 30, 1947, when they had worked 2 or3 days on this job, they were visited by the respondent Douglas Behrens, thepresident of the Bricklayers, who informed them that they "had nobusinessworking on this job;" that they should read their "rules"; and that Behrens"would follow up this case when it came up . . . if it were [his] own brother."As a result, Pontello quit the work at the end of the day and Austhof a fewdays later, without finishing the tile work on the job, although since then theyhave continued to work for the Tile Company on otherjobs.At the time ofthe trial, Osterink was still in the process of completing the tile and terrazzowork at the high school with its own employees.Upon charges preferred by Behrens that Pontello and Austhof "were foundworking contrary to the rules and to the detriment of this Union," the Brick-layers fined Austhof $50 and Pontello $25.According to the minutes of themeeting of the Bricklayers on November 26, 1947, at which the fine wasassessedagainst Pontello,Behrens "wasinstructed to contact ContractorZanolla [theTile Company] and command that the fines of both these men, Pontello andAusthof, be paid immediately and all work on the unfair list be suspended, orrecommendation would be made to place him on the unfair list also."Accord-ingly, on November 28, Behrens notified the Tile Company of the fines and securedthe Tile Company's checks to cover them. On December 12, 1947, the checkswere returned to the Tile Company, the officers of the Bricklayers having decidedin the meantime "to forget the fine."Behrens testified that Pontello and Austhof "were taken off the [Osterink]job" and fined by the Bricklayers because Osterink was on the "unfair list" andthe 2 men, though employed by the Tile Company, were therefore working "foran unfair contractor indirectly" in violation of "their [union] obligation andour rules of order." In view of this testimony and the above quoted portion ofthe minutes of the Bricklayers' meeting of November 26 in which the Brick-layers' infiningPontelloalsodirected that concomitant pressure be broughtupon the Tile Company to suspend "all work on the unfair list," the undersignedfindsthat the respondents Bricklayers and Douglas F. Behrens, its presidentand agent,in pullingPontello and Austhof off Osterink's high school job andfining them,did so inorder to compel their employer, the Tile Company, and BRICKLAYERS, STONE MASONS, MARBLE MASONS, ETC.239other employers similarly situated, to cease doing business with Osterink, andthat, in violation of Section 8 (b) (4) (A) of the Act, they thereby induced andencouraged the employees of the Tile Company, and the employees of otheremployers in GrandRapidsand its vicinity to engage in strikes and concertedrefusalsin the course of their employment to perform service, an object thereofbeing to force and require the Tile Company and the other employers to ceasedoing business with Osterink. In accordance with the normal and proper as-sumption by administration agencies of the constitutionality of acts of Congress,the undersigned furthermore rejects the contention of the respondents thatSection 8 (b) (4) (A) of the Act is unconstitutional°B. The alleged unfair labor practices of the CouncilThere remains for consideration the question of whether the Council has alsocommitted unfair labor practices within the meaning of Section 8 (b) (4) (A)of the Act.One of the clear general objectives of the Council has been to unionize thebuilding trades employees in the vicinity of Grand Rapids and to representthem directly or indirectly through the Council's constituent unions.Beforethe enactment of Section 8 (b) (4) (A) in 1947, the Council sought, in part, toattain this objective through the execution of closed shop contracts with con-tractors and subcontractors containing a provision to the effect that the coveredemployees should not be required by their respective employers to work onprojects with non-union employees of other employers. In addition, as in thecase of Osterink in 1944, the Council listed as "unfair," employers who refusedto execute such contracts, gave notice to this effect to other contractors andsubcontractors, to its constituent unions, and to their members, and thereafteromitted the name of the "unfair" contractor from its "Directories."There was uncontradicted testimony, which the undersigned credits, that themembersof the Council's constituent unions,includingthe Bricklayers, under-stood not only that they were not to work on projects of a contractor listed as"unfair" by the Council, but that, if they did so, they would be disciplined bytheir unions as were Pontello and Austhof in November, 1947. It is the GeneralCounsel's contention that this expectation of discipline was based upon provi-sions of the bylaws and constitutions of both the Council and its constituentunions.In support of this contention, the General Counsel introduced inevidence the bylaws and constitutions of the Building and Construction TradesDepartment of the American Federation of Labor, containing the bylaws andconstitution prescribed for local councils of the Department, including therespondent Council in the present case, and also the bylaws and constitutionsof the Bricklayer's International and the Paperhangers' International, whoselocal subordinate, affiliatedunions are membersof the Council.From these constitutions, it appears that the American Federationof Laborhas established two parallel organizational structures in the building field.The first of these, of course, is the traditional, primary structure of interna-tional craft unions with their respective locals. In addition, for thepurpose ofcoordinating the activities of these unions, both upon the level of the internationalunions and upon the level of their affiliated, subordinate locals, the AmericanFederation of Labor organized the Building and Construction Trades Depart-ment(herein called the Department), and alsosubordinate local councils ofthe Department, such as the respondent Council in the presentcase.Under its0Matter of Rite-Form CorsetCo., 75 N. L. R. B. 174. 240DECISIONSOF NATIONALLABOR RELATIONS BOARDconstitution,the Department and its subordinate councils are "the official method'of the American Federation of Labor for conducting the portion of itsbusinessindicated by the name of the Department,in consequence of which affiliatedand eligible organizations should be part of their respective Departments andshould comply with their actions and decisions,subject to appeal therefrom tothe Executive Council,and the conventions of the American Federation ofLabor."Accordingly,international unions in the building trades field must be-come members of the Department;and whenever a local council of the Depart-ment is organized,all the American Federation of Labor'sbuilding tradesunions in the locality must become members of that council.The constitutionof the Department further provides that the jurisdiction of its local councils"shall completely cover the building and construction industry" and the councils"shall be endowed with full autonomy over all matters affecting all workmenengaged in said industry . . ."; it also provides, however, that internationalunions "shall have autonomy over the conduct of their respective members."For a resolution of conflicts between the councils and the internationals, pro-vision is made for an appeal to the Department, in the first instance, and thento the Executive Council of the American Federation of Labor.With respect to "unfair listings," Section 36 of the constitution prescribed forthe Council by the Department, provides :... any contractor who works on a struck job, or employs nonunion mento work on a struck job, shall be declared unfair and all union men shallbe called off from his work or shop.... Any member of an affiliated craft who refuses to stop work whenordered to do so by the business agent of the council,shall be reported tothe council.All employees on a struck job shall leave the same when or-dered to do so by the business agent,and remain away from the same untilsuch time as a settlement is made or otherwise ordered by an official act ofthe local council,and if any international officer of an affiliated organizationissues any adverse or nullifying order thereto,he shall also jointly servethe local Building and Construction Trades Council with a duplicate copythereof.The constitutions and bylaws of the two international unions which were sub-mitted in evidence contain no reference to the Council's "unfair listings"and theireffect upon its constituent unions and their members,although they do containprovisions penalizing their members for working directly or indirectly for con-tractors designated as "unfair"by the internationals,their locals,or their districtcouncils.Thus, the constitution of the Bricklayers International provides :No member of this International Union shall work for any person, firmor corporation which employs any non-union employees in any branch of thrtrades within the jurisdiction of this International Union,or work for anysub-contractor who takes a contract from any person or firm who employsany non-union employee in any branch of the trade composing this Inter-national Union,or work for any firm or person either directly or indirectlywho has been placed on the unfair list by this International Union.Similarly,the constitution of the Paperhangers' International provides :Any member going to work on a job declared unfair or non-union shallafter trial and conviction,be disciplined as thedistrict orlocal union maydecide. BRICKLAYERS, STONE MASONS, MARBLE MASONS, ETC.241In spite of the enactment of Section 8 (b) (4) (A) of the Act which became,effective on August 23, 1947, these provisions of the Council's and internationals'constitutions have remained unchanged.The Council's"unfair listing" ofOsterink has not been rescinded, and its "Directories" omittingthe name ofOsterink have been distributed. on request. In October 1947, a steward for theGlazers Union (one of the members of the Council) informed a glass company thatits union glazers would not install glass in a project of Osterink, with the resultthat the glass company delivered the glass without installing it'Furthermore,when a steel subcontractor who had been solicited by Osterink for a bid on thehigh school project, asked Bright, the Council's president, in October or November1947 whether there would be trouble if he undertook the job, Bright "assured"him there would be trouble.However, this is no evidence, nor is there any other evidence, that, sinceAugust 23, 1947, the Council has acted affirmatively in a manner violative ofSection 8 (b) (4) (A) of the Act.According to Bright's uncontradicted and cred-ible testimony, the Bricklayers' and Behrens' inducement of Pontello and Austhofto quit working on the high school project and thefinesimposedin their casesby the Bricklayers, were not initiated by, nor even known to, the Council.Nordoes it appear that any order or threat issued by the Council since August 23,1947, prompted the notice given by the Glazers Union's stewardto the glass com-pany concerning the unwillingness of the union glazers to work on Osterink'sproject.Finally, Bright's statement to the steel subcontractor that there wouldbe trouble on Osterink's job, was not, so far as the record discloses, commu-nicated to any of the union members, and does not, therefore, demonstrate theinducement or encouragementof "employees" which constitutesthe unfair laborpractice forbidden by Section 8 (b) (4) (A) of the Act.From the foregoing, therefore,it is clearthat, if the recorddisclosesany viola-tion of Section 8 (b) (4) (A) of the Act on the part of the Council, it can be found,not in anyaffirmativeaction by the Council since that section of the Act becameeffective on August 23, 1947, but solely in the Council's failure to revoke its 1944"unfair listing" of Osterinkand the provisionsof its constitutionconcerningthe effect of such "unfair listings."Pursuingthis lineof attack,the GeneralCounsel contends,in substance,that under the constitutionsof the Council and itsconstituentunions,the Council's unrevoked"unfair listing" of Osterinkhas been,and is,violative of Section 8 (b) (4) (A) of the Act both as a continuing direc-tion or order to union members to cease working for subcontractors on jobs ofOsterink and as a continuing threat of disciplinary action if they should disobey.In making this broad contention, the General Counsel stressesthe argumentthat inherent in the Council's continued "unfair listings" is a threatof disci-plinary action which,underits constitution, the Council can and will itselfexecute or compel its constituentunionsto execute.Contrary to thisargument,however, the Council's constitution makes no provision for the imposition ofpenalties upon union members for their mere non-observance of the Council's"unfair" listings nor for the mandatory enforcement of these listings by itsconstituentunions.Although Section 36 provides that "all unionmen shall becalled from [a contractor's] work or shop" when the contractoris "declaredunfair" by the Council, no penalty is attached to non-observanceof the "unfairlisting" until a union member "refuses to stop workwhen ordered todo so bythe'Without consultingthe unions or their own union glazers,several other glass com-panies also refused to install glass in Osterink'sprojects because they assumed thatthe glazers would refuse toworkon Osterink's buildings just as they had refused beforeSection 8(b) (4) (A) ofthe Actbecame effective. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusiness agent of the Council."[Emphasis supplied.)Thus the visitation ofpossible penalty flows not from the mere disobedience of any order implicit in an"unfair listing," but only from disobediance of a specific, enforcing order issuedin particular cases by the Council through its business agent.No such orderhas been issued since the effective date of Section 8 (b) (4) (A). Conse-quently, under the provisions of the Council's constitution, not only has therebeen no threat of discipline by the Council implicit in its unrevoked "unfairlisting" of Osterink, but the Council has refrained from taking the additionalstep of issuing the specific enforcement orders which would invoke penalties-a convincing indication that at least in this respect the Council has observed theprohibitions of Section 8 (b) (4) (A) of the Act.Nor is it true, as the GeneralCounsel also argues, that under its constitution the Council may compel its con-stituent unions to enforce its "unfair list" by the imposition of penalties, forSection 36 of the Council's constitution expressly recognizes the right of theinternational unions' officers to issue an "adverse or nullifying order" when andif the Council's business agent issues a specific order to stop work. It is certainlyclear that the independence of the constituent unions with respect to the Council's"unfair listings" has been preserved.Upon these considerations, the undersignedrejects the primary argument of the General Counsel that, by virtue of the pro-visions of the Council's constitution, its "unfair listings" have constituted, andstill constitute, threats of union disciplinary action.There is, however, a more general and fundamental defect in the GeneralCounsel's broad argument that the Council, without having committed anyillegal act since the effective date of Section 8 (b) (4) (A) of the Act, hasnevertheless violated that section by failing to rescind and announce its rescis-sion, of its "unfair listings" and the hitherto legal provisions of its constitutionpertaining thereto.For, it is axiomatic that regulatory legislation of the typeexemplified by the Act is purely prospective in effect and that only conductoccurring after its passage may be held unlawful. Thus the Board and theCourts have held that acts of an employer preceding the passage of the WagnerAct could not themselves be regarded as unfair labor practices although theymight be considered as pertinent background to the employer's subsequent actsof unfair labor practices.'The General Counsel argues in substance, however, that there has been onerecognized exception, analogous to the present situation, in which employerswere properly held responsible under the Wagner Act for their previous forma-tion and support of labor organizations and were required to disestablishthese organizations "on the theory that the employees minds had been soconditionel to employer domination or interference that it was impossiblefor them to make a free choice of labor organizations unless the employerpublicly repudiated the tainted labor organization and disavowed any intentionto interfere in the organizational activities of his employees." °Urging theBoard to apply the alleged principle of these cases to the present case, theSee e.g.,N. L. R. B. v. Link-Belt Co.,311 U.S. 584,588;N. L. R B. v. Falk Corp,308 U. S453, 460;AppalachianElectric Power Co. v. N. L. R. B,93 F. (2d) 985, 988(C. C. A. 4) ;Bethlehem ShipbuildingCorporation, Ltd V. N. L. R. B.,114 F.2d 930, 938(C. C. A. 1) ;C. C. Conn Ltd. v. N. L. R. B.,108 F. 2d 390, 399 (C. C. A. 7)9General Counsel's Supplemental Brief, p. 2The General Counsel cites the followingcases:Western UnionCo. V. N.L. R. B.113 F. 2d. 992 (C. C. A. 1), cert. denied, 312U. S. 710; AtlasUnderwear Co. v. N. L R. B,116 F. 2d. 1020 (C. C. A. 6) ;N. L. R. B v.Newport News Shipbuilding & DrydockCo., 308 U. S. 241 ;Westinghouse Electric & MfgCo v. N.L. R. B,112 F. 2d 657 (C C. A. 2), aff'd 312 U. S. 660;RoeblingEmployees'Assn.v.N. L. R. B.,120 F. 2d 289 (C. C. A. 2). BRICKLAYERS, STONE MASONS, MARBLE MASONS, ETC.243General Counsel states : "Considerations,similar tothose whichprompted theBoard to enter such orders, prevail here. The unfair list [of the Council]which hasbeen in existencefor a number of years has conditionedthe mindsof union members to 'boycott' Osterink. In the absence of a publicrevocationor rescissionof the unfair list, union members will continue to believe, rea-sonably, that therehas beenno change in the Council's official position notwith-standing the amendmentsto the Act hereinvolved. "0But the General Counsel misapprehends the significance of the Wagner Actdecisionscited by him in support of this argument by analogy. It is truethat the Courts in these cases expressly recognized the fact that pre-Actdomination or assistance of a labor organization by an employer continuedto foreclose the employees' freedom of choice of bargaining representative untilthe employer openly withdrew his domination, assistance and support.Butin none of these cases, contrary to the General Counsel's statement, was theemployer found to have committed an unfair labor practice merely by reasonof his failure to make such a withdrawal after the passage of the WagnerAct.In each case, the employer had also committed some affirmative act oracts after the passage of the Wagner Act, which, when considered independentlyor in conjunction with the existing "taint" or infirmity of the assistedorganiza-tion, improperly enured to the further benefit of that organization and justifiedthe finding of unfair labor practice. In several of the citedcases, the em-ployer's post-Act conduct consisted of a continuance of the eariler support ; "in the other cited cases, the employer affirmatively continued his recognitionof, and dealings with, the assisted labor organization as the representative ofhis employees." In all of the cases cited by the General Counsel, therefore,the disestablishment orders were directed, not to the condemnationand cor-rection of, the employers' pre-Act conduct, but rather to the cessation of theircontinuing,affirmative post-Act support,domination,or recognition of theconsistently favored labor organization."When thus appraised,the casescited furnish no exceptional rule but rather confirm the general principle, towhich reference has alreadybeenmade, that a finding of unfair laborpracticemay be based only upon affirmative conduct which occurs afterthe effectivedate of the statutory provisiondefining andprohibiting the particular type ofunfairlabor practice.Upon application of this principlein the presentease, it appears that therehas been no affirmative attempt by the Council to continue its apparent previouspractice of inducing or encouragingunion membersto refuse to workfor a sub-contractor in the course of their employmenton an"unfair" general contractor'sjob, nor to enforce the Council's constitutional provisions dealing with that sub-ject.Furthermore, from the intervention of Section 8 (b) (4) (A) of the Actwhich has made the continuation of these practices and the enforcement of theseprovisions illegal, it mustbe assumed,until the contraryis shown,that the Coun-cil does not intend to do so.The undersigned therefore concludes that thereis no basisin the record forfinding that the Council committed unfair labor practices within themeaningof Section 8 (b) (4) (A) of the Act.70 General Counsel's Supplemental Brief, pp 2-3.11 See theWestern Union,theAtlas,and theRoeblingcases,supra.See theNewport News Shipbuildingcase, and theWestinghousecase,supra.'$ See theNewport News Shipbuildingcase,supra(308U. S. at250) ; and theWestern Unioncase,supra(113 F. 2d. at 996). 244DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent Bricklayers and Behrens set forth in SectionIII above, occurring in connection with the operations of the general contractorsand sub-contractors set forth in Section I above, have a close, intimate and sub-stantial relation to trade, traffic, and commerce among the several states, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that the respondents Bricklayers and Behrens have violatedSection 8 (b) (4) (A) of the Act, it will be recommended that they cease and.desist therefrom, and take certain affirmative action designed to effectuate thepolicies of the Act.Having found that the Council has not committed the unfairlabor practices alleged in the complaint, it will be recommended that the com-plaint against the Council be dismissed.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAW1.The respondent Bricklayers and Council are labor organizations within themeaning of Section 2 (5) of the Act.2.The respondent Douglas F. Behrens is an agent of the respondent Brick-,layers.3.By inducing and encouraging employees to engage in strikes and concertedrefusalsto perform services in the course of their employment, an object thereofbeing to force and require their respective employers to cease doing business withthe Osterink Construction Company, the respondent Bricklayers and Douglas F.Behrens as its agent, have engaged in unfair labor practices within the meaning,of Section 8 (b) (4) (A) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.The respondent Council has not engaged in the unfair labor practices charged,in the complaint.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, it isrecommended that the respondent Bricklayers, Stone Masons, Marble Masons,and Tile Layers Benevolent and Protective Union No. 1 of Grand Rapids, Mich-igan, Bricklayers, Masons and Plasterers International Union of America, A. F.of L., and the respondent Douglas F. Behrens, as agent for Bricklayers, StoneMasons, Marble Masons, and Tile Layers Benevolent and Protective Union No. 1of Grand Rapids, Michigan, Bricklayers Masons and Plasterers, InternationalUnion of America, A. F. of L., and their agents shall :1.Cease and desist from inducing or encouraging employees of any employerto engage in a strike or concerted refusal to perform services for their employersin the course of their employment where an object thereof is to force and requiretheir employers or any other person to cease doing business with Osterink Con-struction Company.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act.(a) Post in conspicuous places at the business office of the Bricklayers, StoneMasons, Marble Masons, and Tile Layers Benevolent and Protective Union No. 1 BRICKLAYERS, STONEMASONS,MARBLEMASONS,ETC.245of Grand Rapids, Michigan,copies of the notice attached hereto as an appendix.Copies of said notice to be furnishedby theRegionalDirector for theSeventhRegion,shall,after being duly signedby therespondents Bricklayers and Behrens,be posted by them immediately upon receipt thereof and maintained for a periodof sixty(60) consecutivedays thereafterin conspicuous places, including allplaces where notices to members arecustomarilyposted.Reasonable steps shallbe taken by the said respondent to insurethatthese notices are not altered,defaced, orcovered by any othermaterial;(b)Notify theRegionalDirectorfor the Seventh Region in writing withinten (10)days from the receiptof thisIntermediateReport whatsteps the saidrespondentshave taken to complytherewith.It is further recommendedthat,unless the respondents who are subject tothis recommended order shall,within ten (10)days from the receipt of thisIntermediate Report,notify thesaid Regional Director in writingthat they willcomply withthe foregoing recommendations,the NationalLabor Relations Boardissue an order requiring the said respondentsto take theaction aforesaid.It is also recommended that the complaint be dismissedwithrespect to therespondent Building and Construction Trades Council of Grand Rapids andvicinity.As provided in Section 203.46 of the Rules and Regulationsof the NationalLabor Relations Board, Series5,effectiveAugust 22,1947,any party maywithin twenty (20) days fromthe date ofservice of the order transferring thecase to the Board, pursuant to Section 203 45of said Rules and Regulations, filewith the Board,Rochaulbeau Building,Washington 25, D. C., an original andsix copies of a statement in writing setting forth such exceptions to the Inter-mediate Report or to any otherpart of therecord or proceeding(including rul-ings upon all motions or objections)as he relies upon, togetherwiththe originaland six copies of a brief in support thereof;and any party may, within thesame period,filean original and six copies of a brief in support of the Inter-mediate Report. Immediately upon the filing of such statement of exceptionsand/or briefs, the party filing the same shall serve a copy thereof upon eachof the other parties.Proofof serviceon the other parties of all papers filedwith theBoard shall be promptly made as required by Section 203.85.Asfurther provided in said Section 203.46, should any party desire permission toargue orally before the Board, request must be made in writing to the Boardwithin ten(10) days from the date of service of the order transferring thecase to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations,the findings,conclusions,recommendations and recom-mended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations,be adoptedby theBoard and become its findings, con-clusions and order,and all objections and exceptions thereto shall be deemedwaived for all purposes.WILLIAM F.SCHARNIKOW,Trial Examiner.Dated July 2, 1948.APPENDIXNOTICETo all members of Bricklayers,Stone Masons, Marble Masons, and Tile LayersBenevolent and Protective Union No. 1 of Grand Rapids, Michigan,Bricklayers,Masons and Plasterers International Union of America,A. F. of L.838914-50-vol. 82-17 246DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our members that :WE WILL NOT induce or encourage employees of any employer to engagein strikes and concerted refusals to perform services in the course of theiremployment,with the object of forcing and requiring any employer to ceasedoing businesswith theOSTERINKCONSTRUCTION COMPANY.BRICKLAYERS, STONE MASONS,MARBLE MASONS, AND TILELAYERS BENEVOLENT AND PROTECTIVE UNION NO. 1 OFGRAND RAPIDS, MICHIGAN,BRICKLAYERS,MASONS ANDPLASTERERS INTERNATIONALUNION OF AMERICA, A. F.OF L.Labor Organization.By --------------------------------------(Agent or Representative)(Title)--------------------------------------DOUGLAS F. BEHRENSas Agent to the above Labor Organization.Dated: -----------------------------This notice must remain posted for sixty(60) days from the date hereof,and must not be altered,defaced,or covered by any other material.